SOMERYILLE, J.
— The bill is filed by the appellant, to subject to the payment of a debt due the estate of her testator, certain real estate in the city of Huntsville formerly belonging to the deceased debtor, L. P. Walker, and alleged to have been transferred by him, without any valuable consideration, to his wife, Mrs. Eliza Walker, and by her devised to the defendant, L. P. Walker, Jr. It is a bill by a creditor, in other words, to reach assets in the hands of a fraudulent donee of a deceased debtor, or, what is the same thing, a volunteer holding under such a donee.
The defense interposed is the insolvency of the donor,' L. P. Walker, Sr.’s estate, and the failure of the complainant, as a creditor, to file the claim in suit against said estate within nine months after the declaration of insolvency, or after the accrual of the claim, as required by the statute, which declares all such claims not so filed to be forever barred. — Code, 1886, § 2238; Code, 1876, § 2568.
The chancellor overruled a demurrer to the plea of the *40statute of non-claim, and held the plea to be a complete defense to the suit; and the assignments of error are based on this action of the court alone.
The precise question, upon which this case is made to turn, arose in the case of Halfman v. Ellison, 51 Ala. 543, decided by this court in the year 1874. It was there held, that the theory of such a suit is, that a fraudulent donee is to be deemed an executor do son tort; and that this being the capacity in which he holds, he could interpose any defense to the debt which the decedent in his life-time, or a rightful representative, could do. It was held, after full consideration, that the creditor had no such specific lien created in his favor by the filing of his bill, as to confer on him any such title or estate in the property fraudulently transferred as would take his claim out of the operation of the statute of non-claim, under the principle applicable to mortgagees, vendors with a lien, and other analogous cases. — Smith v. Gilliam, 80 Ala. 296. That case bears the marks of a patient and thorough consideration. Two opinions were rendered in it, by different judges; the last upon an application for a rehearing, after holding the case under advisement until another term. It is to be taken as a judicial interpretation by this court of an important statute, which operates largely upon titles to real property in this State. Thirteen years have now elapsed since it was announced. The legal profession have, no doubt, given advice to clients upon the faith of its being a proper construction of the statute. The General Assembly have since twice re-ádopted it without' amendment, and titles to property have probably been acquired under the rule thus established. It must be to cases of this kind, if to any, that the rule of stare decisis must be held to apply. Said Lord Mansfield, more than a hundred years ago: “When solemn determinations, acquiesced under, have settled precise cases and a rule of property, they ought for the sake of certainty to be observed, as if they had originally formed a part of the text of the statute.” — Wyndham v. Chetwynd, 1 Burr. 419. “It is by the notoriety and stability of such rules,” observes Chancellor Kent, “that professional men can give safe advice to those who consult them, and the people generally can venture with confidence to buy and trust, and to deal with each other. If judicial decisions were to be lightly disregarded, we should disturb and unsettle the great landmarks of property.” — 1 Kent’s Com. 475. This principle can not be ignored by this, or any other court, hav*41ing a conservative regard for established legal precedents; and it lias been often recognized. — Bennett v. Bennett, 34 Ala. 53; Gee v. Williamson, 1 Port. 313; s. c., 27 Amer. Dec. 628, and Note, p. 631. And it receives special emphasis where the statute construed has been re-adopted without change by the law-making power, this being regarded as a legislative sanction of such construction. — E. T., Va. & Ga. R. R. Co. v. Bayliss, 74 Ala. 150; 3 Brick. Dig. 749, § 16.
We have carefully examined the able and elaborate argument of appellant’s counsel, in which they contend for the principle, that the statute of non-claim is not applicable to claims of this kind', sought to be enforced against property transferred by the debtor to fraudulent grantees or donees— a contention directly in conflict with the principle settled in Halfman v. Ellison, 51 Ala. 543, supra, and upon which that case was decided. We are not unmindful of the force of these arguments, but, for the reasons stated above, we adhere to that decision as an established rule of property, now having prevailed for over thirteen years.
The record raises no other question, and we, therefore, decline to consider the other question argued.
The decree of the chancellor, overruling the demurrer of the complainant to the defendant’s plea of the statute of non-claim, is free from error, and is affirmed.